Order filed, April 01, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01045-CR
                                 ____________

                    EDWARD MONTEMAYER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1351306


                                     ORDER

      The reporter’s record in this case was due January 17, 2014. See Tex. R.
App. P. 35.1. On January 29, 2014, this court ordered the court reporter to file the
record within 30 days. Also, on January 29, 2014, Arlene Webb attempted to file
her portion of the record which was rejected because it was not signed and the
cover was not numbered properly. The corrected record has not been filed with the
court.    Because the reporter’s record has not been filed timely, we issue the
following order.

         We order Arlene Webb, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Arlene Webb does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM